DETAILED ACTION
The instant application having Application No. 16/590349 filed on 10/01/2019 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Joseph Jackson (Registration # 66273) on 09/03/2021.

In the claims
Claim 1. (Currently Amendment) A method for modifying network traffic data, comprising:
receiving a network traffic data unit comprising an identifier at a proxy port of a proxy component;
based on the identifier, performing a first proxy port action set to obtain a first modified network traffic data unit comprising an updated identifier; 
transmitting the first modified network traffic data unit towards an egress port;
looping back the first modified network traffic data unit from the egress port to an ingress port;

transmitting the second modified network traffic data unit to a network port of a network device,
wherein the network port is incapable of performing at least one of the first proxy port action set or the second proxy port action set, and 
wherein:
the updated identifier indicates an outbound direction of the network traffic data unit, and 
based on the outbound direction, the second proxy port action set comprises encrypting the first modified network traffic data unit to obtain the second modified network traffic data unit.

Claim 2. (Cancelled) 

Claim 6. (Currently Amendment) The method of claim 1 [[2]], wherein the encrypting is Media Access Control Security (MACsec) type encryption.

Claim 11. (Currently Amendment) A system, comprising: 
a network device, comprising:
a network port; and
a first forwarding engine;
a fabric operatively connected to the network device; and
a proxy device operatively connected to the fabric, comprising: 
a second forwarding engine; and
a proxy port,

receive a network traffic data unit comprising an identifier;
based on the identifier, perform a first proxy port action set to obtain a first modified network traffic data unit comprising an updated identifier; 
transmit the first modified network traffic data unit towards an egress port;
looping back the first modified network traffic data unit from the egress port to an ingress port;
based on the updated identifier, performing a second proxy port action set to obtain a second modified network traffic data unit; and
transmitting the second modified network traffic data unit to the network port, 
wherein the network port is incapable of performing at least one of the first proxy port action set or the second proxy port action set, and
wherein:
the updated identifier indicates an outbound direction of the network traffic data unit, and 
based on the outbound direction, the second proxy port action set comprises encrypting the network traffic data unit to obtain the first modified network traffic data unit.

Claim 12. (Cancelled)

Claim 16. (Currently Amendment) The system of claim 11 [[12]], wherein the encrypting is Media Access Control Security (MACsec) type encryption.


Allowable Subject Matters
Claims 1, 3-4, 6-10, 11, 13-14, 16-22 are allowed (renumbered as claims 1-18). Claims 2, 5, 12 and 15 are cancelled. The following is an examiner’s statement of reasons for allowance:

Claims 1, 11 are allowed over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art found any motivation to combine any of the said prior art reference which teach the limitation “the updated identifier indicates an outbound direction of the network traffic data unit, and based on the outbound direction, the second proxy port action set comprises encrypting the first modified network traffic data unit to obtain the second modified network traffic data unit” with respect to the additional claimed subject matter and in particular the specific boundaries as recited in the claim. It is noted that the closest prior art, Qi (US 2008/0141023 A1) discloses “(par. 0054), As the frame 110a is transmitted through the chaining port 104 from the first security engine 112a, the transmit SecY 408 may insert a non-decryption tag 412, an inner SecTAG 414b (which includes, or is associated with, the inner security tag 140B), an inner integrity check value (ICV) 418b, and a frame check sequence (FCS) 420. The transmit SecY 408 also may process an inner layer of encryption of the frame 110a by encrypting the frame 110a. In this example, the inner layer of encryption is a MACSec layer. (par. 0058), The second security engine 112b, like the first security engine 112a, includes a transmit SecY 422 and a receive SecY 424. In this egress example where the frame 110c has been forwarded to the second security engine 112b from the first security engine 112a, the second security engine 112b uses the 

However, Qi fails to disclose at least the claim limitations “the updated identifier indicates an outbound direction of the network traffic data unit, and based on the outbound direction, the second proxy port action set comprises encrypting the first modified network traffic data unit to obtain the second modified network traffic data unit”. Thus, Qi does not disclose or render obvious the above underlined limitations as claimed. Claims 3-4, 6-10, 13-14, 16-22 are also allowed since they depend on claims 1 and 11 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463